Case 19-00684      Doc 90    Filed 07/05/20 Entered 07/05/20 16:34:03           Desc Main
                               Document     Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

        In:                                  )
        Emelida Cordova,                      )
                                             )
        Debtor,                              )       Case Number 19-06255
        Emelida Cordova, et al.,             )       Adv. Case No. 19-AP-684
           Plaintiffs,                       )       Chapter 13
        v.                                   )
                                             )
        City of Chicago,                     )        Judge Timothy A Barnes
        Defendant                            )
                                             )
                                             )


                                   NOTICE OF MOTION

 To:    Charles A. King, Assistant Corporation Counsel, City of Chicago, Department of
 Law, Bankruptcy Unit, 121 N. LaSalle St., Ste. 400, Chicago, Illinois 60602, Attorney for
 City of Chicago served via electronic court notification.

 Andrea Handel on behalf of Interested Party United States of America
 Andrea.handel@usdoj.gov, served via electronic court notification


 PLEASE TAKE NOTICE that on August 6, 2020 at 2:00 pm, or as soon thereafter as
 counsel may be heard, I will appear before the Honorable Timothy A Barnes, or any
 judge sitting in his/her stead, and present the Debtor’s Second Motion For Leave To File
 Seventh Amended Complaint, a copy of which is appended hereto.

       This Motion will be presented and heard telephonically. No personal appearance in
 court is necessary or permitted. To appear and be heard telephonically on the Motion, you
 must set up and use an account with Court Solutions, LLC. You can set up an account at
 www.Court-Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this Motion and want it called on the presentment date above, you
 must file a Notice of Objection no later than two (2) business days before that date. If a
 Notice of Objection is timely filed, the Motion will be called on the presentment date. If
 no Notice of Objection is timely filed, the Court may grant the Motion in advance
 without a hearing..

                                                     /s/ Ross Briggs
                                                     Attorney for Debtor
Case 19-00684      Doc 90     Filed 07/05/20 Entered 07/05/20 16:34:03           Desc Main
                                Document     Page 2 of 4



                                                      1525 East 53rd Street, suite 423
                                                       Chicago IL 60615
                                                       773-220-7007

                             CERTIFICATE OF SERVICE:

 By my signature below it is certified that on this 5th day of July, 2020 this Notice along
 with the attached motion was served via the court’s electronic noticing system for
 registrants on those designated to receive such service as provided on the attached service
 list.
                      /s/ Ross Briggs

 Registrants (Via CM/ECF)              Service List

 Andrea Handel on behalf of Interested Party United States of America
 Andrea.handel@usdoj.gov

 Charles A. King, Attorney for City of Chicago 60602
 Chuck.king@cityofchicago.org
Case 19-00684      Doc 90     Filed 07/05/20 Entered 07/05/20 16:34:03           Desc Main
                                Document     Page 3 of 4



                    UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


        In:                                      )
        Emelida Cordova,                          )
                                                 )
        Debtor,                                  )       Case Number 19-06255
        Emelida Cordova, et al.,                 )       Adv. Case No. 19-AP-684
           Plaintiffs,                           )       Chapter 13
        v.                                       )
                                                 )
        City of Chicago,                         )       Judge Timothy A Barnes
        Defendant                                )



         SECOND MOTION FOR LEAVE TO FILE SEVENTH AMENDED
                      ADVERSARY COMPLAINT

       Comes Now Plaintiffs, by and through counsel, and move this Court pursuant

 Rules 15 and 20, Fed. R. Civ. P. and Rules 7015 and 7020 Federal Rules of Bankruptcy

 Procedure, for leave to file Plaintiffs’ Seventh Amended Complaint, filed in this cause

 simultaneously with this Motion. In Support of this Motion, Plaintiffs state:



 1. Plaintiffs’ Seventh Amended Adversary Complaint seeks to join August Lenora

 Brown and Maricela Barrera as plaintiffs in this cause.          These individuals have

 previously filed Chapter 13 bankruptcies in this Court and seek damages from Defendant

 City of Chicago for its withholding of an impounded vehicle from each plaintiff in

 violation of the automatic stay.



 2. The above proposed Plaintiffs are properly joined in this action pursuant to Rule 20,

 Fed. R. Civ. P., and Rule 7020, Federal Rules of Bankruptcy Procedure, inasmuch as he
Case 19-00684      Doc 90     Filed 07/05/20 Entered 07/05/20 16:34:03             Desc Main
                                Document     Page 4 of 4



 asserts a right to relief with respect to or arising out of the same transaction, occurrence,

 or series of transactions or occurrences as set forth in the original Adversary Complaint

 and Plaintiffs’ actions share common questions of law and fact .



 3. Defendant will not be prejudiced by the granting of this motion inasmuch as discovery

 has not commenced in this case and there is no trial setting.



 4.   Plaintiffs filed their original motion for leave to file their Seventh Amended

 Complaint on January 27, 2020 which was denied without prejudice on June 25, 2020 for

 failure to prosecute. Undersigned did not appear to prosecute this motion on June 25

 because he had misread an earlier Order continuing hearing on the motion as continued

 the date of hearing when it only continued the time of hearing; undersigned was

 mistakenly awaiting a new hearing date from the Court. Undersigned apologizes to the

 Court and parties for any inconvenience that such oversight might have caused.



 WHEREFORE, Plaintiffs herein, pray this Honorable Court enter an order permitting

 filing of the Seventh Amended Adversary Complaint.




                                                     Respectfully Submitted,


                                                       /s/ Ross Briggs
                                                       Attorney for Plaintiffs
                                                       1525 East 53rd Street, suite 423
                                                        Chicago IL 60615
                                                        773-220-7007
